Citation Nr: 0002455	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia with empyema.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from February 1976 to 
July 1976.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board in April 1997 remanded the case to 
the RO for further development.  The RO in June 1999 
determined that the claim of entitlement to service 
connection for residuals of pneumonia and empyema was not 
well grounded.  The case has recently been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  A January 1977 RO rating decision denied entitlement to 
service connection for chronic sinusitis and residuals of 
pneumonia and empyema.

2.  The evidence regarding residuals of pneumonia and empyema 
received since the January 1977 RO decision bears directly or 
substantially upon the issue at hand, is not essentially 
duplicative or cumulative in nature, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for 
residuals of pneumonia with empyema is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

4.  The evidence regarding sinusitis received since the RO 
decision in January 1977 does not bear directly or 
substantially upon the issue at hand, is essentially 
duplicative or cumulative in nature, and is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.



CONCLUSION OF LAW

1.  Evidence received since the January 1977 decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for residuals of pneumonia and empyema is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20. 1100, 20.1103 (1999).

2.  The claim of entitlement to service connection for 
residuals of pneumonia and empyema is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Evidence received since the January 1977 decision wherein 
the RO denied the veteran's claim of entitlement to service 
connection for chronic sinusitis is not new and material, and 
the claim for service connection is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.


Analysis

The RO decision in January 1977 noted that service medical 
records found chronic sinusitis had preexisted service and 
that recent VA examination found no residuals of pneumonia 
with empyema except for a well healed scar.  Service 
connection was granted for a chest tube scar and it was rated 
noncompensable.  He was furnished written notice of the 
rating determination at his address of record.

The service medical records included a December 1975 medical 
examination for Marine Corps service that found normal 
sinuses, lungs and chest and a negative chest X-ray.  The 
veteran gave a history of sinusitis and being short of breath 
and an examiner's elaboration mentioned mild sinusitis.  A 
clinical record entry in early March 1976 noted his complaint 
of sinus and chest congestion and a finding of wheezing in 
the chest.  According to the report of a May 1976 medical 
board, he complained of productive cough, chills, fever and 
pleuritic chest pain and that physical examination was 
unremarkable except for the skin.  Chest X-ray revealed 
bilateral lower lobe infiltrates and he was treated for what 
was felt to be viral pneumonia.  Thereafter a right lower 
lobe density developed and he was left to have staphylococcal 
empyema.  A chest tube was installed to drain the empyema.  
After further treatment a chest X-ray in early April was read 
as showing an elevated right hemidiaphragm and evidence of 
scarring of the right costophrenic angle.  It was felt that 
decortication was not indicated.  

The medical board report noted that sinus X-rays during 
hospitalization revealed chronic sinusitis and maxillary 
mucosal thickening.  An otolaryngology consultant seen during 
his admission reported that X-ray was negative and that 
examination showed post nasal discharge and was otherwise 
negative except for cerumen inpaction of the left ear.  The 
pulmonary function tests were interpreted as consistent with 
extraparenchymal restrictive process and explained as 
pulmonary fibrosis.  Clinical record entries dated in May 
1976 note resolving empyema and that the veteran was doing 
well awaiting a medical board. 

The veteran's initial VA benefit application in September 
1976 did not mention any treatment since service.  On a VA 
otolaryngology examination in December 1976 the head and neck 
were reported as entirely within normal limits and sinus X-
rays were reported as entirely normal.  The radiology report 
was read as showing all paranasal sinuses well aerated and no 
evidence of mucosal or other abnormality.  The impression was 
history of sinusitis, no problems now.  

The VA examination of the veteran's chest in November 1976 
showed that he reported no problem with his chest at that 
time and that there had been no surgery other than the 
empyema drainage.  The examiner found a well healed drainage 
tube scar on the right chest, fair and equal chest expansion, 
percussion that was not remarkable and diaphragms descending 
on inspiration.  The examiner reported bronchovesicular 
breath sounds throughout, and no rales or adventitious signs 
elicited on quiet respiration, post-tussively, or on forced 
expiration.  The chest X-ray was read as showing an 
obliterated right costophrenic angle, somewhat straightened 
right leaf of the diaphragm with unremarkable hilar and 
bronchovesicular markings and no parenchymal infiltration 
observed.  The diagnosis was history of pneumonia with tube 
drainage for empyema, no residual symptomatology elicited and 
pulmonary system functionally normal.  

When the veteran again mentioned pneumonia of a VA benefit 
application in late 1981 there was no action taken at the 
time.  A rating determination in February 1983 for loan 
guaranty purposes found that the veteran had established 
entitlement based upon discharge for service-connected 
disability.  When he again sought compensation for pneumonia 
and empyema residuals in March 1987, the RO advised him by 
letter in June 1987 that the claim had been previously denied 
and what evidence would be required to reopen the claim.  

The next pertinent communication from the veteran was his 
January 1994 correspondence seeking to reopen his claim for 
sinus and lung disorders.  He provided a copy of the June 
1976 physical evaluation board recommendation for separation 
because of "vital" pneumonia with secondary empyema rated 
10 percent under diagnostic codes "6699-6611" and chronic 
sinusitis by X-ray rated noncompensable under VA diagnostic 
code 6513.  The physical evaluation board found that 
disability was the proximate result of active duty.  In a 
separate letter in January 1994 he stated that he did not 
deny that chronic sinusitis was "pre-existing" but claimed 
that it was aggravated by service.  

The veteran provided a record of treatment he received at 
Matagorda General Hospital in response to the RO request for 
evidence in early 1994.  Admission in 1973 for hydrocele 
noted physical findings were otherwise essentially normal and 
a chest X-ray was reported as normal.  Readmission in 1974 
for inguinal hernia was unremarkable regarding the lungs or 
sinuses.  A chest X-ray in April 1978 was read as showing 
elevation of the lateral aspect of the right diaphragm that 
suggested previous inflammatory disease.  It was noted that 
subpulmonic effusion could give a similar appearance.  The 
impression was of a deformed right diaphragm.  Readmission in 
mid 1987 for cholecystitis found the nose and throat within 
normal limits and the chest symmetrical with equal expansion 
bilateral and clear lung fields.  Previous hospitalization 
for pneumonia was noted.

The veteran also submitted a clinical record showing private 
treatment from early 1968 through late 1985 that mentioned 
allergic rhinitis and sinusitis in 1968.  A complaint of 
difficulty breathing was noted in 1982 and pleurisy was 
mentioned in early 1985.  

At a RO hearing in 1995 the veteran recalled the problems 
with pneumonia in service and stated that he did have 
sinusitis before service.  The representative argued that the 
military medical board evaluations found a disabling lung 
disorder and chronic sinusitis. 

As a result of the Board remand the RO was provided with a 
record of medical treatment that was essentially a duplicate 
of information previously received for the record regarding 
medical evaluations in service and thereafter.  The veteran 
wrote on one of the consent forms that at discharge he was 
told that chronic sinusitis was possibly service aggravated 
but that his disability was the residual effects of pneumonia 
and empyema. 

Additional VA treatment records from 1994 were located.  In 
March 1994 he complained of feeling constriction of the right 
chest and a history of pulmonary abscess in service was 
noted.  The examination of the nose and throat was reported 
as normal and the lungs were clear to auscultation.  The 
diagnostic impression was atypical right side chest pain, 
rule out degenerative joint disease.  In April 1994 it was 
reported that a chest X-ray was normal.  The assessment was 
history of pulmonary abscess 17 years ago, no evidence of 
acute disease.  

The veteran seeks to reopen his claims for service connection 
that the RO denied in a January 1977 rating decision that was 
not appealed.  In essence, when the RO finally denies a 
claim, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented in the 
absence of clear and unmistakable error.  The presence of 
such error is not at issue here.  38 U.S.C.A. §§ 7105; 
38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1977 RO decision is the 
pertinent rating determination.  

Review of the RO's findings in the January 1977 decision 
shows, in essence, that the RO found no competent medical 
evidence of current residuals of pneumonia and that the 
veteran had a preexisting chronic sinusitis noted in service.  
The RO in essence referred to the service medical records and 
a contemporaneous VA examination.  Since that decision there 
has been evidence of respiratory system complaints and 
medical evaluation evidence at various occasions since the 
late 1970's.  There is also the military physical evaluation 
board recommendation for 10 percent disability on account of 
the pneumonia residuals.  This is supplemented by sworn 
testimony.

In view of this evidence the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claim for service connection for pneumonia 
residuals and empyema.  The specified basis of the RO denial 
in 1977 is changed by the additional evidence that includes 
medical evaluation of the veteran that shows some evidence of 
disability at separation and radiology and clinical 
evaluation evidence following service.  The current evidence 
changes the specified basis in 1977 as it does provide 
clearer evidence of the military disability determination and 
subsequent medical history.  Therefore, the evidence received 
since the 1977 RO decision is not essentially cumulative of 
earlier evidence and the RO was justified in reopening the 
claim.  There were also rating schedule provisions in effect 
in 1977 that distinguished purulent pleurisy (empyema) from 
serofibrinous pleurisy, a disorder referred to in the rating 
schedule as nondisabling.  It seems reasonable to conclude 
that the military physical evaluation board intended to refer 
to VA rating code 6811 (Pleurisy, purulent (empyema)) in view 
of the symptomatology.  Further, the Board must point out 
that at that tine the VA rating schedule did not include a 
diagnostic code "6611".  Although this diagnostic code was 
removed with the changes effected in late 1996, the intention 
was to classify the disorder under the new criteria for 
restrictive lung disease.   61 Fed. Reg. 46720-46731 
(September 5, 1996); 58 Fed. Reg. 4962, 4965 (January 19, 
1993).    

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen a claim.  The additional evidence 
regarding the claimed residuals of pneumonia and empyema is 
not cumulative, thereby passing the first test.  The Board 
finds that the evidence added to the record since each 
decisions adds to previously reviewed evidence regarding back 
and skin complaints since service and provides evidence of 
disability.  This additional evidence viewed with that 
previously of record is new and material evidence as it bears 
directly and substantially upon the issues at hand, and being 
neither solely duplicative nor cumulative, it is significant 
and must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of 
pneumonia and empyema, the first element under the new Elkins 
test has been satisfied.  Accordingly, the Board's analysis 
must continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board will therefore address the second element of 
whether the veteran's claims are well grounded.  And lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim for residuals of pneumonia and empyema do 
not meet this standard since the necessary current medical 
diagnosis of a disability is not of record.  The medical 
evidence submitted, supplemented by the recent RO hearing 
testimony, does not provide an opinion favorable to the 
claim, or indicate that such existed regarding the lungs.  
The veteran alluded to favorable medical opinion regarding 
the pneumonia residuals in service but he did not provide 
evidence of current disability.  The VA records obtained as a 
result of the Board remand show in 1994 that a chest X-ray 
was normal and there was no diagnosis of any disability 
linked to the infection in service.

In summary, there is evidence showing treatment for 
respiratory infection in service and disability evaluation in 
service but no current medical evidence indicating chronic 
disabling residuals of the pneumonia and empyema.  What the 
record does contain is evidence of respiratory evaluations at 
various times since service through 1994 that do not identify 
a chronic respiratory disability.  Such is required, as the 
veteran must show a current disability.  See, for example, 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  
In light of the findings herein that the veteran's claim for 
service connection for residuals of pneumonia and empyema are 
not well grounded, the Board notes that the second element of 
the Elkins test has not been met.  Accordingly, the Board's 
analysis must end here without addressing the merits of the 
claim.  

Regarding sinusitis, the Board finds that the claim for 
service connection should not be reopened.  The Board 
observes that the claim was adjudicated in 1977 on the basis 
of service medical records and contemporaneous VA 
examination.  The VA examination did not confirm sinusitis 
and it was reasonable to question the reported chronicity of 
sinusitis in service.  The specialist in service did not 
confirm radiology evidence of the disability.  The veteran 
does not offer current evidence of chronic sinusitis as noted 
in hearing testimony.  He concedes the disorder existed 
before service and, indeed, sinusitis was noted on the entry 
medical examination.  The question appears to be on of 
establishing chronicity at any time.  The Board has reviewed 
the record and is left with the belief that a chronic 
disability was not clearly shown before service and that the 
evidence in 1977 would reasonably lead one to question 
chronicity.  However, since the 1977 a well-documented 
medical history during several hospitalizations did not 
confirm chronic sinusitis.  Nor was it shown during VA 
medical evaluation in 1994.  In the context of the current 
standard for new and material evidence, the Board must find 
that the additional evidence is at best cumulative.  

The Board is aware that the regulations regarding the rating 
of respiratory disorders were changed recently.  However, the 
change in the regulatory criteria alone does not provide a 
basis for the veteran to have prevailed where he would not 
have previously.  His claim is essentially the same now as it 
was in 1977 and the evidence at that time did not show 
chronic residuals of pneumonia and empyema.  Therefore the 
regulation change, to the extent it could considered relevant 
to the matter at hand regarding residuals of pneumonia and 
empyema, does not establish new and material evidence, a new 
cause of action or otherwise warrant further consideration 
without supporting evidence.  See Boggs v. West, 11 Vet. App. 
334, 342-43 (1998).  The RO rating determination in 1983 for 
loan guaranty purposes did not serve to establish service 
connection for compensation purposes.  The veteran had been 
granted service connection for the drainage tube scar so the 
conclusion regarding service-connected disability for loan 
guaranty purposes was understandable.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
residuals of pneumonia and empyema, the appeal is allowed to 
this extent.

The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for residuals of 
pneumonia and empyema, the appeal is denied to this extent.

The veteran not having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
chronic sinusitis, the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

